Citation Nr: 0826634	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  02-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C, with 
associated liver cirrhosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in October 2001 by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for hepatitis C with 
associated liver cirrhosis.  

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in October 2002; a transcript of that 
hearing is of record.  

In September 2003 the Board remanded the veteran's claim for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hepatitis C is warranted.

A review of the veteran's DD Form 214 reveals that he "lost 
time under 10 USC 972".  The amount of time lost was 158 
days.

(a) Enlisted Members Required To Make Up Time 
Lost.- An enlisted member of an armed force who- 
(1) deserts; 
(2) is absent from his organization, 
station, or duty for more than one day 
without proper authority, as determined 
by competent authority; 
(3) is confined by military or civilian 
authorities for more than one day in 
connection with a trial, whether before, 
during, or after the trial; or 
(4) is unable for more than one day, as 
determined by competent authority, to 
perform his duties because of 
intemperate use of drugs or alcoholic 
liquor, or because of disease or injury 
resulting from his misconduct; 
is liable, after his return to full duty, to 
serve for a period that, when added to the period 
that he served before his absence from duty, 
amounts to the term for which he was enlisted or 
inducted.  38 U.S.C. 972.

The reason for the veteran's absence was not noted on that 
form.  However, he was released under Army Regulation 635-206 
with the Separation Codes SPD JKB.  Army Regulation 635-206, 
in effect at the time, provided the authority for the 
administrative separation or retention of enlisted personnel 
who had committed an act and or acts of misconduct.  (See AR 
635-206, (1967))  Separation Codes JKB indicates that the 
veteran had a Civil Court conviction.  The nature of the 
conviction is unknown.

In order to make an accurate determination in this case, the 
veteran's entire service personnel records, including all 
reports relating to the civil court conviction should be 
obtained.

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

The veteran contends that he contracted hepatitis C from 
inoculations received during active service.  Service 
personnel records note that the veteran served as an 
engineer, equipment maintenance assistant.  Service treatment 
records (STRs) indicate that he received numerous 
immunizations in 1966 and 1967.  STRs are negative for 
complaints, findings, or treatment suggestive of hepatitis C, 
and a December 1967 separation examination report documented 
no identifying body marks, scars, or tattoos.

Post-service VA treatment records show the veteran was 
diagnosed with hepatitis C in October 1999.  During a July 
2004 VA liver, gall bladder, and pancreas examination, the 
veteran reported getting a tattoo on his left upper arm in 
1966 while in the service, but the examiner noted that he 
count not find any documentation of the tattoo in the 
veteran's STRs.  The veteran denied any history of jaundice, 
blood transfusion, intravenous drug use, intranasal cocaine, 
sexually transmitted disease, piercing, acupuncture, or 
dialysis.  The examiner opined that the veteran's hepatitis C 
infection was as likely as not related to his previous 
tattoo.  

In an October 2002 hearing, the veteran testified that during 
basic training he and approximately 100 other members of his 
company received inoculations by air guns that were not 
changed with each patient.  He also testified that he got a 
tattoo in the 1960s during active service.  The veteran 
denied any intravenous drug use, extramarital affairs, or 
unprotected sex with anyone with whom he was unfamiliar.  He 
denied having any blood transfusions, but indicated that he 
received plasma when he had back surgery in 1992 at Pontiac 
Osteopathic Hospital or Pontiac General Hospital, both in 
Michigan.  In the prior remand of October 2005, the veteran 
was requested to sign a release allowing VA to obtain those 
records.  The veteran did not respond.  He will be given one 
final chance to provide that release.  The veteran is placed 
on notice that his cooperation is expected.  38 C.F.R. 
§ 3.159 (2007).  If a release is procured from the veteran, 
the RO should specifically request the records pertaining to 
the veteran's 1992 back surgery as the receipt of blood 
products may be relevant to his current hepatitis C 
infection.  In addition, the RO should schedule the veteran 
for an additional VA liver, gall bladder, and pancreas 
examination and request that the examiner's report include a 
full discussion of all modes of transmission, to include 
whether the examiner believes an air gun, blood product, or 
other risk factor was the source of the veteran's hepatitis C 
infection.  

The September 2003 remand instructions directed the RO to 
obtain any pertinent VA or private treatment records 
subsequent to July 2001, to specifically include any report 
of findings of VA gastrointestinal treatment/evaluation in 
June 2003.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As the claims file only includes VA 
treatment notes to July 2001, any additional records since 
that time should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should make another attempt to 
secure the veteran's complete service 
personnel records through official 
channels.  This should include all 
information regarding the veteran's civil 
conviction and any information regarding 
the veteran's 158 days of lost time under 
10 U.S.C. 972.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for hepatitis C since his 
separation from service and for his back 
surgery in 1992.  Of particular interest 
are the VA treatment records for 
hepatitis C from July 2001 to the 
present, as well as records from the 
Pontiac Osteopathic Hospital or Pontiac 
General Hospital in Michigan where the 
veteran reportedly had back surgery in 
1992.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review (38 C.F.R. 
§ 3.159).

4.  After the above development has been 
completed as best as possible, the 
veteran should be afforded a VA liver, 
gall bladder, and pancreas examination to 
determine the etiology of his hepatitis 
C.  All indicated tests and studies are 
to be performed, and a comprehensive 
social, educational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   The 
physician is requested to consider all 
possible risk factors that may be 
relevant to the veteran's current 
hepatitis C infection, including in-
service vaccinations by air gun injection 
and receipt of blood products during a 
1992 back surgery.  

Following a review of the claims folder 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
hepatitis C disability was caused by 
vaccinations by air gun injection during 
active service.  The examiner is 
requested to explain the usual incubation 
period and onset of symptoms for 
hepatitis C.  Sustainable reasons and 
bases are to be provided for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


